DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.

 Response to Arguments
a. In regards to the 35 U.S.C 103 rejection of claim 1, Applicant submits the optical system disclosed in the Rudmann ‘138 publication, an emitting member E and a detecting member D are arranged in one plane and the only light controlling means formed between the emitting member E and the detecting member D is a separation member S (Fig.1). However, the separation member S in the Rudmann ‘138 publication is intended only to prevent light emitted by the emitting member E from hitting the detecting member D directly (see paragraph [0023]; Fig. 1). Moreover, the light that has interacted with an object of interest in the system disclosed in the Rudmann ‘138 publication is intended to reach the detecting member D and to be captured by it (see paragraph [0034]). Therefore, the system disclosed in the Rudmann ‘138 publication is not directed to capturing light that has interacted with the object of interest. Thus, the Rudmann ‘138 publication does not address the deficiencies of the egg identification system disclosed in the Hebrank ‘320 patent.

Applicant first notes that Claim 1 now recites an emitter housing that is a separate and distinct feature from the light controlling assembly. That is, Claim 1 now clearly recites an emitter housing for housing a light emission source. In contrast, the Hebrank ‘320 patent only discloses an emitter housing (18, 19) of an emitter assembly (11), and not a separate light controlling assembly.

a. (Examiner’s response) Applicant's arguments with regards to the prior art not teaching capturing light that has interacted with the object of interest have been fully considered but they are not persuasive. Examiner submits Hebrank teaches a controller assembly configured to enable light emitted from an emitter to travel towards a single egg via an opening of the controller assembly and light transmitted through the egg is subsequently detected from a 

Applicant’s arguments in regards to an emitter housing that is a separate and distinct feature from the light controller assembly, with respect to the rejection(s) of claim(s) under Hebrank US Pat No. 6,234,320 in view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms.  Further details are shown in the action below.

b. In regards to the 35 U.S.C 103 rejection of claim 10,  Applicant submits as disclosed and claimed, the emitter assembly (200) of the present application is separate from the light controlling assembly (400), where it performs a specific function of capturing stray light that has interacted with the egg. The system of the Hebrank ‘320 patent does not disclose any structure that is specifically purposed and configured for maximizing capture of stray light that has interacted with the egg. Instead, the emitter housing and internal components of the system of the Hebrank ‘320 patent function to direct emitted light out of the emitter housing. The emitter housing is not configured to adequately capture stray light that has interacted with an egg. Moreover, the light that has interacted with an object of interest in the system disclosed in the Rudmann ‘138 publication is intended to reach the detecting member D and to be captured by it (see paragraph [0034]). Therefore, the system disclosed in the Rudmann ‘138 publication is not directed to capturing light that has interacted with the object of interest.



b. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive. Examiner agrees Hebrank ‘320 patent does not recite the purpose for capturing stray light that has interacted with the egg.  However, Examiner combines the teachings of prior art Reeves with Hebrank to address the limitation that it is unfavorable for light reflected from an egg shell to reach a detector (pg. 10, 0120, lines 10-15).  Walukus is in combination with Reeves, wherein Walukus teaches minimizing interfering light signals from adjacent surfaces.  Based upon these teachings, Examiner believes one of ordinary skill would have yielded to the predictable results of preventing the detection of stray light from the egg and other reflective surfaces via Hebrank’s light controller assembly based upon the teachings of unwanted detection of light from the egg shell and adjacent surfaces. See MPEP 2141 III.  Exemplary rationales of a prima facie case of obviousness include teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and combining prior art elements according to known methods to yield predictable results See MPEP 2143.I (A) & (G).  The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts 2143.01 II.

Applicant’s arguments in regards to an emitter housing that is a separate and distinct feature from the light controller assembly with respect to the rejection(s) of claim(s) 10 under Hebrank US Pat No. 6,234,320 in view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms in further view of Reeves et al. US Pub No. 2005/0206876 in further view of Walukas et al. US Pub No. 2015/0136988 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms in further view of Reeves et al. US Pub No. 2005/0206876 in further view of Walukas et al. US Pub No. 2015/0136988.  Further details are shown in the action below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms.

With respect to claim 1, Hebrank teaches an egg identification system for determining viability of an avian egg, comprising:
an emitter assembly (fig 5, 17) configured to emit electromagnetic radiation toward an egg, the
electromagnetic radiation having a predetermined wavelength;
a detector (fig 5, 27) assembly spaced-apart from the emitter assembly and configured to detect
electromagnetic radiation interacting with the egg (col 9, line 8);
a light controlling assembly (fig 5, 18 & 19)  positioned proximate to the emitter assembly and disposed between the emitter assembly and the detector assembly, the light controlling assembly comprising an absorbing layer “black” (col 8, lines 65 -67) (col 9, lines 24-25) the absorbing layer defining an opening  “holes” (fig 5, 18a) (col 8, lines 65-67) through which electromagnetic radiation emitted from the emitter assembly is capable of passing therethrough toward the egg; and
a processor configured to process an output signal of the detector assembly to determine
viability of the egg (fig 6, 610) (col 12, lines15-25).

Hebrank does not teach an emitter housing and a light emission source housed within the emitter housing.

Lim, in the field of endeavor of light sources, teaches an emitter housing (fig 3-1, 14) in which a light emission source (fig 3-1, 11), is housed within the emitter housing (0059, lines 1-3). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Lim’s emitter housing with Hebrank’s light emission source to protect emitter from outside liquids that can short the source.

The combination does not teach absorbing greater than about ninety percent of electromagnetic radiation at the predetermined wavelength.

Rudmann, in the same field of endeavor as Hebrank of shielding infrared transmitters and detectors via a black coating (0020, lines 5-8 Rudmann) (col 8, lines 63-67 Hebrank), teaches a black coating (fig 1, 12) configured to prevent stray infrared light from an emitter from reaching an adjacent detector (0023, lines 10-15) (0026). Rudmann further teaches the black coating should have a high absorption in the wavelength range of interest (col 25, lines 8-12). 

Rudmann does not teach ninety percent of electromagnetic radiation at the predetermined wavelength.

Nelms, in the same field of endeavor as Hebrank of infrared detectors, teaches a black coating such as goldblack can absorb greater than 95% of a predetermined wavelength in the infrared range (abstract)(fig 4).  At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Nelm’s coating with the combination’s light controlling assembly to concentrate light towards a designated egg onto a designated detector, therefore, preventing additonal light from reaching an undesignated detector.

With respect to claim 2 according to claim1, the combination teaches the light controlling assembly further comprises an anti-reflective coating applied to the absorbing layer (0026 Rudmann).

With respect to claim 3 according to claim1, the combination teaches an egg identification system further comprising a transmitting layer (fig 5, 19 Hebrank) configured to transmit therethrough electromagnetic radiation at the predetermined wavelength, the transmitting layer being operably engaged with the absorbing layer at the opening (fig 5, 18a Hebrank) such that electromagnetic radiation emitted from the emitter assembly is transmitted through the transmitting layer.

With respect to claim 4 according to claim 3, the combination teaches an egg identification system wherein the transmitting layer (fig 5, 19 Hebrank) is operably engaged with the absorbing layer (fig 5, 18 Hebrank) on a side opposite of the emitter assembly (fig 5, 17 Hebrank) such that the absorbing layer is disposed between the emitter assembly and the transmitting layer and extends across the opening.

With respect to claim 6 according to claim 3, the combination teaches an egg identification system wherein the transmitting layer (fig 5, 19 Hebrank) has an internal transmittance “polycarbonate” (col 9, line 66 Hebrank) so as to be configured to transmit greater than about ninety percent of electromagnetic radiation “about 90% transmittance” from the emitter assembly at the predetermined wavelength (col 9, lines 15-20 Hebrank).

With respect to claim 7 according to claim 3, the combination teaches an egg identification system wherein the predetermined wavelength is between about 800 nanometers and 1000 nanometers “880 nanometers” (col 9, line 18 Hebrank).

With respect to claim 9 according to claim 3, the combination teaches an egg identification system wherein the absorbing “polycarbonate” (col 8, lines 65-67 Hebrank) and transmitting layers “polymer film" (col 9, line 26 Hebrank) are formed of optical glass materials.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 in further view of Coburn US Pub No. 2005/0057830.

With respect to claim 5 according to claim 4, the combination does not teach the absorbing layer and the transmitting layer are bonded together with an optically matching adhesive.

Coburn, in the field of endeavor of optical filters, teaches an adhesive configured to bond two layers which are forming the optical filter (claim 10), together.  Examiner notes the adhesive is optically matching both layers since the adhesive is transparent. Transparency allows light to travel through both layers without significant impedance. At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Coburn’s adhesive with the combination’s absorbing and transmitting layer (fig 5, 18 & 19 Hebrank) to prevent the two adjacent layers from dismantling during an optical measurement.

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in .

With respect to claim 8 according to claim 3, the combination does not teach an anti-reflective coating applied to the transmitting layer.

Takahahsi, in the field of endeavor of infrared transmittance material, teaches an anti-reflection coating is provided on an infrared transmitting material, in which the coating prevents loss of light due to reflection in the infrared transmitting material (abstract, lines1-4) (col 1, lines10-15). Examiner notes the combination teaches an infrared transmittance material (col 9, lines 15-20 Hebrank) in which it is to be understood that modifications may be included to the disclosed embodiments (col 6, lines 55-60 Hebrank). At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Takahishi’s anti-reflective coating with the combination’s transmitting layers (fig 5, 19 Hebrank) to enable a sufficient amount of infrared light to reach the sample during the optical measurement.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms in further view of Reeves et al. US Pub No. 2005/0206876 in further view of Walukas et al. US Pub No. 2015/0136988.

With respect to claims 10, Hebrank teaches a method of determining viability of an egg, the method comprising:
emitting electromagnetic radiation (fig 5, 17) from an emitter assembly at a predetermined wavelength, the electromagnetic radiation being emitted through an opening (fig 5, 18A)
defined by an absorbing layer (fig 5, 18 & 19) of a light controlling assembly and toward an egg, the absorbing layer “black” having an internal transmittance at the predetermined wavelength (col 8, lines 65 - 67) (col 9, lines 24-25);
detecting (fig 5, 27) electromagnetic radiation transmitted through the egg with a detector assembly spaced-apart from the emitter assembly;
generating an output signal from the electromagnetic radiation detected by the detector assembly; and
processing the output signal to determine viability of the egg (fig 6, 618) (col 12, lines15-25).

Hebrank does not teach light emission source housed within an emitter housing.

Lim, in the field of endeavor of light sources, teaches an emitter housing (fig 3-1, 14) in which a light emission source (fig 3-1, 11), is housed within the emitter housing (0059, lines 1-3). At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Lim’s emitter housing with Hebrank’s light emission source to protect emitter from outside liquids that can short the source.

The combination does not teach the absorbing layer configured to absorb greater than about ninety percent reflected electromagnetic radiation from the egg and other reflective surfaces.

Rudmann, in the same field of endeavor as Hebrank of shielding infrared transmitters and detectors via a black coating (0020, lines 5-8 Rudmann) (col 8, lines 63-67 Hebrank), teaches a black coating (fig 1, 12) configured to prevent stray infrared light from an emitter from reaching an adjacent detector (0023, lines 10-15) (0026). Rudmann further teaches the black coating should have a high absorption in the wavelength range of interest (col 25, lines 8-12).

Rudmann does not teach the absorbing layer configured to absorb greater than about ninety percent reflected electromagnetic radiation from the egg and other reflective surfaces.

Nelms, in the same field of endeavor as Hebrank of infrared detectors, teaches a black coating such as goldblack can absorb greater than 95% of a predetermined wavelength in the infrared range (abstract)(fig 4).  

Nelms does not teach preventing reflected light from the egg and other reflective surfaces.

Reeves, in the same field of endeavor as Hebrank of infrared detection of the viability of eggs, teaches an emitter and detector for determining the viability of an egg via transmitted light.  Reeves further teaches it is unfavorable for the light reflected light from the shell to reach the photodetector (pg. 10, 0120, lines 10-15). Examiner notes one of ordinary skill would understand the reflected light from the shell is unwanted since the viability of the egg is based upon the amount of transmitted light that has traveled through the egg.



Walukus, in the same field of endeavor as Hebrank of infrared detection of the viability of eggs, teaches an emitter and detector for determining the viability of an egg via transmitted light.  Walukus further teaches minimizing interfering light signals from adjacent surfaces (0042, lines1-4 & 10-15). Examiner notes one of ordinary skill in the art would understand reflected light generating from the surrounding surfaces is unwanted since viability measurements are based upon the amount of transmitted light that has traveled through the egg.  At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Nelm’s coating with Hebrank’s light controlling assembly to concentrate light towards a designated egg onto a designated detector, therefore, preventing peripheral light from Hebranks’s emitter from reflecting of off another egg and/or surface and reaching the respective detector.

With respect to claim 11 according to claim10, the combination teaches a method comprising transmitting, through a transmitting layer (fig 5, 19 Hebrank) operably engaged with the absorbing layer (fig 5, 18 Hebrank), electromagnetic radiation reflected from the egg and other reflective surfaces such that the reflected electromagnetic radiation is transmitted to the absorbing layer and absorbed.

With respect to claim 12 according to claim 11, the combination teaches a method wherein emitting electromagnetic radiation from an emitter assembly (fig 5, 17 Hebrank) comprises emitting electromagnetic radiation through the transmitting layer (fig 5, 19 Hebrank) which extends across the opening.

With respect to claim 13 according to claim 11, the combination teaches a method wherein the electromagnetic radiation is transmitted through the transmitting layer “polycarbonate” (col 9, line 66 Hebrank) at a rate greater than about ninety percent “about 90% transmittance” at the predetermined wavelength (col 9, lines 15-20 Hebrank).

With respect to claim 14 according to claim 11, the combination teaches a method comprising emitting electromagnetic radiation from an emitter assembly at a predetermined wavelength comprises emitting electromagnetic radiation having a wavelength of between about 800 nanometers and 1000 nanometers “880 nanometers” (col 9, line 18 Hebrank).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in view of Lim US Pub No. 2007/0153526 in further view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms in further view of Reeves et al. US Pub No. 2005/0206876 in further view of Walukas et al. US Pub No. 2015/0136988 in further view of Coburn US Pub No. 2005/0057830.

With respect to claim 15 according to claim 11, the combination does not teach the absorbing layer and the transmitting layer are bonded together with an optically matching adhesive.

Coburn, in the field of endeavor of optical filters, teaches an adhesive configured to bond two layers, which form the optical filter (claim 10), together.  Examiner notes the adhesive is optically matching both layers since the adhesive is transparent. Transparency allows light to travel through both layers without significant impedance. At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Coburn’s adhesive with the combination’s absorbing and transmitting layer (fig 5, 18 & 19 Hebrank) to prevent the two adjacent layers from dismantling during an optical measurement.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebrank US Pat No. 6,234,320 in  further view of Lim US Pub No. 2007/0153526 in view of Rudmann et al. US Pub No US Pub No. 2016/0216138 in further view of paper of N. Nelms, “Goldblack coating for thermal infrared detectors”, 9 February 2005 hereafter Nelms in further view of Reeves et al. US Pub No. 2005/0206876 in further view of Walukas et al. US Pub No. 2015/0136988 in further view of Takahashi et al. US Pat No. 4,621,657.

With respect to claim 16 according to claim 11, the combination does not teach the method further comprising an antireflective coating applied to the transmitting layer.

Takahahsi, in the field of endeavor of infrared transmittance material, teaches an anti-reflection coating is provided on an infrared transmitting material, in which the coating prevents loss of due to reflection in the infrared transmitting material (abstract, lines1-4) (col 1, lines10-15). Examiner notes the combination teaches an infrared transmittance material (col 9, lines 15-20 Hebrank) in which it is to be understood that modifications may be included to the disclosed embodiments (col 6, lines 55-60 Hebrank). At the time prior to effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Takahishi’s anti-reflective coating with the 


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Lim US Pub No. 2007/0153526.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877